UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7807



GARY LEON MORTON,

                                                Plaintiff - Appellant,

          versus


SAMUEL   DAWKINS;   CHRIS     MARSHAL;     CAPTAIN
MCFADDEN; RICK JACKSON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-196-3-MU)


Submitted: January 29, 2004                  Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Leon Morton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gary Leon Morton appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.          See Morton v.

Dawkins, No. CA-03-196-3-MU (W.D.N.C. filed Sept. 12, 2003 &

entered Sept. 15, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -